Citation Nr: 1547097	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  09-32 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a bilateral leg disability, claimed as legs giving out.

2. Entitlement to service connection for vaginal hysterectomy, to include as secondary to service-connected anemia.

3. Entitlement to service connection for a right ankle disability.

4. Entitlement to service connection for a neck disability, claimed as bulging discs in the neck area.

5. Entitlement to service connection for a bilateral hand and wrist disability, to include carpal tunnel syndrome.

6. Entitlement to an initial compensable rating prior to August 13, 2008, and an initial rating in excess of 30 percent from that date, for recurrent Giardia lamblia infection.

7. Entitlement to an extraschedular rating for recurrent Giardia lamblia infection.

8. Entitlement to an initial rating in excess of 10 percent for iron deficiency anemia.

9. Entitlement to an initial compensable rating for residuals of a right thumb fracture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1989 to August 1992, and had an additional 9 years and 2 months of prior active duty service in the U.S. Marine Corps.

These matters are before the Board on appeal from a September 1999 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for a bilateral leg disability, a vaginal hysterectomy, a right ankle disability, a neck disability, and a bilateral hand and wrist disability; and granted service connection for recurrent Giardia lamblia infection, rated 0 percent disabling; iron deficiency anemia, rated 10 percent disabling; and residuals of a right thumb fracture, rated 0 percent disabling; all effective November 19, 1998 (date of claim).  

In January 2013, the case was remanded for additional development and to satisfy notice requirements.  

As was explained in the Board's January 2013 remand, the Veteran filed a notice of disagreement with the September 1999 rating decision, which was received in March 2000.  The RO then issued a statement of the case (SOC) in April 2000, to which the Veteran responded with a May 2000 VA Form 9, substantive appeal.  In June 2000, the RO mailed a "corrected Statement of the Case" to the Veteran and instructed her to "resubmit another form 9" if she wanted to continue her appeal.  A copy of the "corrected" SOC is not associated with the record, but notations in the claims file show that the appeal was deemed withdrawn in October 2000, after the Veteran did not respond with another VA Form 9.  The January 2013 Board remand found that it was not necessary for the Veteran to resubmit a VA Form 9, when she had previously submitted a valid substantive appeal, and reassumed jurisdiction over the issues currently on appeal.

In a December 2008 rating decision, the RO increased the initial rating assigned for the Veteran's service-connected recurrent Giardia lamblia infection to 30 percent, effective August 13, 2008 (date of treatment).  The Veteran has not expressed satisfaction with the ratings assigned for either of the "stages" on appeal; therefore, the issue has been characterized to reflect that staged ratings are assigned, and that both remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for a right ankle disability; neck disability, claimed as bulging discs in the neck area; and bilateral hand and wrist condition, to include bilateral carpal tunnel syndrome; entitlement to an initial compensable rating for residuals of a right thumb fracture; and entitlement to an extraschedular rating for recurrent Giardia lamblia infection, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. The Veteran is not shown to have injured her right knee in service and a chronic right knee disability was not manifested in service; ostearthritis of the right knee was not manifested in the first postservice year; and the Veteran's current right knee osteoarthritis is not shown to be related to her service.

2. The evidence of record does not show that the Veteran has, at any point during the appeal period, had a current diagnosis of a bilateral leg disability, other than osteoarthritis of the right knee.  

3. The Veteran had a vaginal hysterectomy and is service-connected for iron deficiency anemia; the evidence is at least in relative equipoise as to whether the Veteran's vaginal hysterectomy was necessitated by her service-connected iron deficiency anemia.  

4. Prior to July 25, 2008, the Veteran's recurrent Giardia lamblia infection was manifested by symptoms most consistent with moderate irritable colon syndrome; severe irritable colon syndrome was not shown.

5. From July 25, 2008, the Veteran's recurrent Giardia lamblia infection has been manifested by symptoms most consistent with severe irritable colon syndrome; malnutrition, occasional involuntary bowel movements necessitating wearing of pads, or a reduction of lumen or moderate constant leakage have not been shown.

6. Throughout the appeal period, the Veteran's iron deficiency anemia has not been manifested by Hemoglobin 10gm/100ml or less; it is controlled with iron supplements.






CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral leg disability, claimed as legs giving out, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for vaginal hysterectomy have been met.  38 U.S.C.A. §§ 1110, 1131, 1157, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3. The criteria for an initial schedular rating of 10 percent, but no higher, for recurrent Giardia lamblia infection prior to July 25, 2008, have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 38 C.F.R. § 4.114, Diagnostic Codes 7399-7319 (2015). 

4. The criteria for an initial schedular rating of 30 percent, but no higher, for recurrent Giardia lamblia infection from July 25, 2008, to August 13, 2008, have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 38 C.F.R. § 4.114, Diagnostic Codes 7399-7319 (2015). 

5. The criteria for an initial schedular rating in excess of 30 percent for recurrent Giardia lamblia infection from August 13, 2008, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 38 C.F.R. § 4.114, Diagnostic Codes 7399-7319 (2015). 

6. The criteria for an initial rating in excess of 10 percent for iron deficiency anemia have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.117, Diagnostic Code 7700 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The initial adjudication in these matters preceded the enactment of the VCAA.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that where notice was not mandated at the time of the initial agency of original jurisdiction (AOJ) decision, the AOJ did not err in not providing the notice prior to the initial adjudication; instead, the claimant had a right to timely content-complying notice and proper subsequent VA process.  October 2008, February 2009, March 2009, May 2010, and February 2013 letters explained the evidence necessary to substantiate the Veteran's claims, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  In compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the aforementioned letters also informed her of disability rating and effective date criteria.  February 2010 and February 2011 supplemental statements of the case (SSOCs) readjudicated the matter of the rating to be assigned to the Veteran's service-connected recurrent Giardia lamblia infection, after she and her representative responded and further development was completed; and an August 2013 SSOC addressed all matters on appeal after further development was completed.  Consequently, the Veteran is not prejudiced by any technical notice deficiency, including in timing, that may have occurred earlier in the process, nor is it so alleged.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal has also been identified and obtained, to the extent possible.  The relevant evidence of record includes the Veteran's service treatment records, VA treatment records, private treatment records, personal statements from the Veteran in support of her claim, and the reports from VA examinations conducted in August 1999, March 2009, June 2010, February 2013, and July 2013.

The Board notes that in January 2013, the claim was remanded in part to develop for VA treatment records dated between August 1999 and November 2008.  In accordance with the Board's instructions, the AOJ submitted a request to the Charleston, South Carolina VA Medical Center (VAMC) for those records.  However, in April 2013, that facility responded that they did not have any records for the Veteran in that timeframe.  The AOJ notified the Veteran of the Charleston, South Carolina VAMC's response in a June 2013 letter, and instructed the Veteran to forward any records in her possession or advise them of any alternate locations for these records.  Neither she nor her representative responded; they have also not identified any other relevant outstanding evidence.

Accordingly, VA's duty to assist is met and the Board will address the merits of the claim.

II. Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal.



A. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.  Service connection may nonetheless be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) competent evidence (a medical diagnosis) of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either caused or aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Bilateral leg disability 

The Veteran seeks service connection for a bilateral leg disability (claimed as legs giving out), noting that she was treated for this condition in service.  It is her contention that although this condition did not occur again until approximately mid-to-late 1998, because the condition had its onset in service, service connection is warranted.  See March 2000 NOD.

The Veteran's service treatment records show that in March 1989, the Veteran was seen for complaints related to her legs giving out after running and forced marching.  During that visit, she reported feeling dizzy after running and that her legs felt shaky at all times.  She reported experiencing a similar episode about one month earlier.  A physical examination was conducted and it was essentially normal.  Motrin was prescribed and the Veteran was instructed to follow-up as needed.  

On July 1992 service separation physical examination, a clinical evaluation of the Veteran's lower extremities was normal.  It was further noted that she was without any active diseases.

Postservice treatment records in the form of VA treatment records and private treatment records reflect complaints from the Veteran that her legs occasionally give way and cause her to fall.  However, such records do not show that the Veteran has been given a diagnosis for the condition in her bilateral lower extremities nor do they show that she has suffered from bilateral lower extremity complaints continuously since service or contain information otherwise indicating that such complaints are related to her service.

In February 2013, the Veteran was afforded a VA examination to determine the nature and etiology of her claimed disability in the lower extremities.  During this examination, the Veteran reported having pain in both knees, with the right knee frequently giving way and falling down.  She also described having numbing sensations in her toes which causes her to lose control of her legs and fall down at least twice a month, and experiencing spasms at night with some burning sensations on the medial aspect of her lower legs.  After an examination, only osteoarthritis of the right knee was diagnosed as the Veteran's lower extremity clinical evaluation was otherwise normal.  The examiner stated that the right knee osteoarthritis was not the cause of the Veteran's lower extremities giving way and falling, and further noted that just like the current examination showed normal extremities, so too did the lower extremity examination conducted in service when the Veteran complained of her lower extremity giving way.  The examiner further observed that no abnormalities of the joints were noted during the Veteran's July 1992 service separation physical examination.

After considering the foregoing information, the Board does not find that service connection is warranted for a bilateral leg disability, claimed as legs giving out.  Significantly, as was noted above, an award of service connection first requires the existence of a present disability.  The only disability diagnosed in the lower extremities is osteoarthritis of the right knee.  The Veteran's service treatment records do not show, and it has not been asserted, that she was treated for a right knee condition in service.  The Veteran has also not asserted that she has a right knee disability that is related to her service.  Rather, it has been her contention that she suffers from a condition in the bilateral lower extremities that causes her legs to give way.  The February 2013 VA examiner has opined, however, that the osteoarthritis in the Veteran's right knee does not contribute to that problem.  As his opinion is the only medical opinion that addresses that particular question, and it is not shown to be based on an inaccurate medical factual background, there is reason to question such an opinion and the Board finds it probative.  

As for the Veteran's assertion that she has a bilateral leg disability, separate from osteoarthritis in the right knee, the Board acknowledges that she was treated for symptoms related to her lower extremities in service.  To the extent that the Veteran, several years after separation from service, began to experience similar symptoms of her legs giving way and falling, the Board also acknowledges that she is competent to testify as to symptoms she experiences, like pain and instability.  See 38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is . . . limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  However, as a layperson, it is beyond the Veteran's competence to opine as to whether the symptoms she experiences represent a diagnosed disability.  This is a question that is medical in nature and may not be resolved by mere lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  Therefore, while she is competent to observe that her legs periodically give way and cause her to fall, she is not competent to state that such represents a diagnosed disability.  The competent evidence of record does not establish that the Veteran has a diagnosed disability in the bilateral lower extremities other than osteoarthritis in the right knee.  Specifically, the February 2013 VA examiner stated that the cause of the Veteran's lower extremity giving way was not clear.  He explained that her current lower extremity clinical examination was normal, and also noted that even during service when she had complained of similar issues with the lower extremities, a clinical examination conducted at that time of her lower extremities had been normal.  

The Court has made clear that pain alone, without a diagnosed underlying malady or condition, is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001).  As the record does not include any competent evidence that the Veteran has a bilateral leg disability other than osteoarthritis of the right knee, and the osteoarthritis is not shown to be related to the Veteran's service, the Board finds that service connection for a bilateral leg disability, claimed as legs giving way, is not warranted.  

Vaginal hysterectomy

The Veteran seeks service connection for a vaginal hysterectomy.  She notes she was treated for excessive bleeding on multiple occasions in service and given a different diagnosis each time, and contends the problem continued after service until her private physician took "corrective action to solve this problem."  See March 2000 NOD.  

The competent evidence of record supports a finding, and it is not disputed, that the Veteran underwent a hysterectomy in October 1994.  See, e.g., October 1994 discharge summary from Beaufort Memorial Hospital.  

The record also reflects that the Veteran has been awarded service connection for iron deficiency anemia.

The question to be addressed in this case then is whether the Veteran's service-connected iron deficiency anemia contributed to her vaginal hysterectomy.

In July 2013, a VA examiner provided the opinion that the Veteran's vaginal hysterectomy was less likely than not incurred in or caused by her service.  The examiner explained that during service, the Veteran had anemia and idiopathic thrombocytopenic purpura (ITP) for which she underwent a splenectomy, which resolved her bleeding problem.  The examiner then stated that the low platelet count which resulted in her anemia during service did not cause the vaginal bleeding she experienced in 1994 (which resulted in her having a vaginal hysterectomy).  Instead, the vaginal hysterectomy was caused by a uterine fibroid, which was diagnosed in a pathology report dated in October 1994.

A review of the records generated at the time of the Veteran's October 1994 hysterectomy shows, however, that at the time of her admission for the procedure she was noted to have a diagnosis of menorrhagia and anemia, which had been unresponsive to multiple regimens.  It was further noted that her most recent hemoglobin reading had been 9.2, and that she had required two units of blood transfusion approximately three weeks earlier due to her symptomatic anemia.  See October 1994 Beaufort Memorial Hospital treatment records.

Based on this information, the Board resolves all reasonable doubt in the Veteran's favor and concludes that her vaginal hysterectomy was causally related to her service-connected anemia.  In reaching this decision, the Board acknowledges the opinion by the July 2013 VA examiner and his attempt to distinguish between the etiologies for the Veteran's anemia in service versus the anemia she experienced in October 1994.  However, the Veteran is service-connected for iron deficiency anemia, irrespective of its precipitating cause.  Here, the record shows that in experiencing excessive bleedings problems after service, the Veteran's anemia again became symptomatic and thus required a hysterectomy to resolve her medical issues.  As the medical evidence of records supports a finding that the Veteran's anemia contributed to her need for a hysterectomy, the Board finds that the competent evidence of record supports her claim and service connection for a vaginal hysterectomy is warranted.

B. Increased Rating

Disability evaluations are determined by the application of a schedular rating, which is based on average impairment of earnings capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned. Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Recurrent Giardia lamblia infection

The Veteran's recurrent Giardia lamblia infection is rated under 38 C.F.R. § 4.114, Diagnostic Codes 7399-7319.  The hyphenated code is intended to show that the Veteran's service-connected disability is rated by analogy as irritable colon syndrome (spastic colitis, mucous colitis, etc.) under Diagnostic Code 7319.  See 38 C.F.R. § 4.20 (an unlisted condition may be rated under a closely related disease or injury in which the functions affected, anatomical localization, and symptomatology are closely analogous); 38 C.F.R. § 4.27 (unlisted disabilities rated by analogy are coded first by the numbers of the most closely related body part and then "99").  

Under Diagnostic Code 7319, a 0 percent rating is warranted for mild irritable colon syndrome (disturbances of bowel function with occasional episodes of abdominal distress).  A 10 percent rating is warranted for moderate irritable colon syndrome (frequent episodes of bowel disturbance with abdominal distress).  A maximum 30 percent rating is warranted for severe irritable colon syndrome (diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress).

From November 19, 1998 (date of service connection award) to August 13, 2008, the Veteran has been assigned a 0 percent initial rating for her recurrent Giardia lamblia infection; from August 13, 2008 (the date of a private treatment record), the disability has been assigned a 30 percent initial rating.  The Veteran disagrees with the ratings assigned for both stages on appeal.

After reviewing the relevant evidence of record, and for reasons that will be explained in greater detail below, the Board finds that the Veteran's recurrent Giardia lamblia infection warrants a 10 percent initial rating prior to July 25, 2008, and a 30 percent initial rating from that date.  

Prior to July 25, 2008, the relevant evidence consists mainly of private treatment records and the report from a VA examination conducted in August 1999.  During the August 1999 VA examination, the Veteran complained of intermittent constipation and previous problems with Giardia lamblia.  She also noted that she had been seen in the emergency room on one occasion for severe constipation.  The Veteran stated she had a long-term problem with this condition and had been told there was nothing that could be done to treat it.  She stated that every 3 years she developed a problem with her Giardia lamblia.  On physical examination, the Veteran's abdomen was noted to be soft and nontender with no hepatosplenomegaly.  Intermittent constipation and previous problems with Giardia lamblia was assessed.  The examiner also stated that he had spoken to the Veteran regarding antibiotic treatment for this condition and wondered if she had actually received this treatment before.  He advised her that it did not have to be a life-long problem.  The examiner noted she still had chronic intermittent constipation.  

The RO assigned a 0 percent initial rating for the Veteran's recurrent Giardia lamblia infection based primarily on the findings reported in the August 1999 VA examination, and specifically the Veteran's report that she suffered from only intermittent constipation.  See September 1999 rating decision.  However, in the Veteran's March 2000 NOD, she stated that she took "numerous amounts of laxatives" for her service-connected disability and continued to experience abdominal pain and a lack of bowel movements.

The Board has reviewed the Veteran's private treatment records; these consist of December 1994 to August 2011 treatment records from Lowcountry Medical Group (Dr. V.R.) and June 2006 to March 2009 treatment records from Beaufort OB/GYN Associates, P.A.  

The records from Lowcountry Medical Group show that in December 1994, the Veteran was noted to have a vague history of diarrhea; that in May 1997, she was complaining of abdominal issues (diarrhea, aches and cramps); and that in September 1998, she was assessed as having chronic constipation.  In May 2004, the Veteran also underwent a colonoscopy.  The indication for this examination was abdominal pain and rectal bleeding.  

Based on the foregoing information, the Board finds that prior to July 25, 2008, the Veteran's recurrent Giardia lamblia infection warranted a 10 percent initial rating, as she was shown to have frequent episodes of bowel disturbance with abdominal distress, consistent with a finding of moderate irritable colon syndrome.  In granting this increased initial rating, the Board recognizes that the award is based heavily on treatment records that predate the Veteran's award of service connection.  However, these records assist in providing a more accurate reflection of the Veteran's disability picture for the appeal period under consideration.  For example, two months prior to her award of service connection for recurrent Giardia lamblia infection, the Veteran was noted to have chronic constipation, which is consistent with and adds to the credibility of the Veteran's statement in her March 2000 NOD that during the appeal period under consideration, she suffered from continuous abdominal pain and a lack of bowel movements.

The Board has also considered whether, prior to July 25, 2008, the Veteran warrants a still higher rating of 30 percent for her service-connected disability and finds that she does not.  In this regard, the Board notes that the aforementioned treatment records from Lowcountry Medical Group show that from December 1994 to July 25, 2008, the Veteran was seen regularly for medical/follow-up treatment, but did not always complain of constipation, diarrhea, abdominal pain, or other related symptoms.  Likewise, the June 2006 to March 2009 treatment records from Beaufort OB/GYN Associates, P.A., show that the Veteran's systems were regularly reviewed on each visit to that office and she frequently denied having any gastrointestinal symptoms like nausea, vomiting, diarrhea, constipation, or blood in the stools.  Accordingly, it cannot be said that prior to July 25, 2008, the Veteran suffered from diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress that is consistent with severe irritable colon syndrome.

The Veteran's recurrent Giardia lamblia infection is currently assigned a 30 percent rating from August 13, 2008.  The effective date for that award was based on a treatment record from Lowcountry Medical Group dated August 13, 2008.  See December 2008 rating decision.  On that date, the Veteran was seen for blood in the stool with or without bowel movements and associated symptoms, including abdominal pain, back pain, chills, fever, and headaches.  Generalized abdominal pain (suspect recent ischemic colitis), blood in stool, constipation, and irritable bowel syndrome were assessed.  However, a review of the Veteran's treatment records from Lowcountry Medical Group shows that one month earlier, on July 25, 2008, the Veteran was seen for similar symptoms of blood in the stool with associated symptoms of abdominal pain and nausea.  Diverticulosis of colon with hemorrhage was assessed.  Based on this information, the Board finds that July 25, 2008, is the more appropriate effective date for the increased initial rating of 30 percent.

From July 25, 2008, the Veteran is assigned the maximum 30 percent rating available under Diagnostic Code 7319.  The relevant evidence for this time period consists of private treatment records from Lowcountry Medical Group, the VAMC in Charleston, South Carolina, and the report from a February 2013 VA examination.

Treatment records from Lowcountry Medical Group show that from July 2008 to August 2011, the Veteran continued to be followed for abdominal pain and associated symptoms, such as bloating and sharp, stabbing pain after meals.  Treatment records from the Charleston, South Carolina VAMC show similar complaints of chronic constipation with abdominal pain.  In June 2009, the Charleston, South Carolina VAMC referred the Veteran for an anorectal manometry, which was conducted by the Medical University of South Carolina.  The report from that test showed that the Veteran had normal basal sphincter pressure, normal squeeze pressure with early fatigue, present rectoanal inhibitory reflex, paradoxical response during push maneuver, low urge first and maximum tolerable sensory threshold, and that she was able to expel the balloon during expulsion test.

On February 2013 VA examination, the Veteran reported that she was given a diagnosis of Giardia lamblia infection in service and that she had had "4-5 flare ups since she left the military and each time she [was] out of function for about one weeks [sic]."  Her present symptoms consisted of chronic constipation interrupted by diarrhea.  She also reported that during episodes of flare-ups, she experienced lower abdominal cramps, which she described as "worse than delivering a baby"; gaseous distention, described as swelling of the abdomen; nausea; and vomiting.  The Veteran also reported that she experienced more or less constant abdominal distress with 7 or more episodes of exacerbations and/or attacks of the intestinal condition in the past 12 months.  She described the typical exacerbation or attack as having to go the bathroom and having massive diarrhea that continued all day.  The Veteran was also noted to have weight loss attributable to her infectious intestinal condition (baseline weight was 178 and current weight was 160).  She was not noted to suffer from malnutrition or other serious complications/general health effects attributable to her intestinal condition.  The examiner also opined that the Veteran's service-connected disability impacted her ability to work in that during flare-ups of diarrhea and vomiting, she was out of function for about one week.

Given the foregoing findings, the Board finds that from July 25, 2008, the Veteran is appropriately assigned the maximum 30 percent rating  under Diagnostic Code 7319 for her recurrent Giardia lamblia infection, as she is shown to suffer from diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, which is consistent with severe irritable colon syndrome.  

As the Veteran is (from July 25, 2008) awarded the maximum rating available under Diagnostic Code 7319, the Board has considered whether it would be more appropriate to rate her service-connected disability under another diagnostic code.  Other diagnostic codes for potential consideration are Diagnostic Code 7323 (ulcerative colitis), Diagnostic Code 7328 (small resection of the intestine), Diagnostic Code 7332 (impairment of rectum and anus sphincter control); and Diagnostic Code 7333 (stricture of rectum and anus).  However, there is no evidence that the Veteran has malnutrition, occasional involuntary bowel movements necessitating wearing of pads, or a reduction of lumen or moderate constant leakage.  Therefore, a disability rating under a separate diagnostic code is not warranted.  See 38 C.F.R. § 4.114, Diagnostic Codes 7323, 7328, 7332-33.

In conclusion, the Board finds that an increased initial schedular rating of 10 percent is warranted prior to July 25, 2008, for the Veteran's recurrent Giardia lamblia infection; that an increased initial schedular rating of 30 percent is warranted from July 25, 2008, to August 13, 2008, for that disability; and that an initial schedular rating in excess of 30 percent from August 13, 2008, is not warranted for that disability.

Iron deficiency anemia

The Veteran's iron deficiency anemia is assigned a 10 percent rating under 38 C.F.R. § 4.117, Diagnostic Code 7700.  Under Diagnostic Code 7700, a 0 percent rating is warranted for anemia when Hemoglobin is 10gm/100ml or less, asymptomatic.  A 10 percent rating is warranted for Hemoglobin 10gm/100ml or less with findings such as weakness, easy fatigability or headaches.  A 30 percent rating is warranted for Hemoglobin 8gm/100ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath.  A 70 percent rating is warranted for 7gm/100ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute) or syncope (three episodes in the last 6 months).  And a 100 percent rating is warranted for Hemoglobin 5gm/100ml or less, with findings such as high output congestive heart failure or dyspnea at rest.  A Note to Diagnostic Code 7700 also states that complications of pernicious anemia, such a dementia or peripheral neuropathy, should be evaluated separately.

As initial matter, the Board notes the Veteran is service-connected for iron deficiency anemia, and not pernicious anemia.  Furthermore, the record does not show and the Veteran does not assert that she has pernicious anemia, or that she suffers from dementia or peripheral neuropathy as a result of her anemia.  Accordingly, the focus of this decision is whether the Veteran's iron deficiency anemia warrants an initial rating in excess 10 percent.  After reviewing the relevant evidence of record, the Board finds that an initial rating in excess of 10 percent is not warranted for that disability.

Specifically, the Veteran's private and VA treatment records do not show that at any point during the appeal period, she has had a Hemoglobin level of 10gm/100ml or less.  In this regard, treatment records from Lowcountry Medical Group show that in March 2000, a Hemoglobin level of 13.2 was noted.  In November 2001, a Hemoglobin level of 12.6 was noted.  In May 2003, a Hemoglobin level of 13.6 was noted.  In April 2004, a Hemoglobin level of 12.5 was noted.  In April 2005, a Hemoglobin level of 14.1 was noted.  And in March 2009, a Hemoglobin level of 14.46 was noted.

Beaufort OB/GYN Associates, P.A., treatment records show that in February 2007, a Hemoglobin level of 13.3 was noted.  In March 2007, a Hemoglobin level of 13.8 was noted.  In March 2008, a Hemoglobin level of 13.3 was noted.  And in March 2009, a Hemoglobin level of 13.7 was noted.  

Charleston, South Carolina VAMC treatment records show that in June 2010, a Hemoglobin level of 13.2 was noted.  In September 2010, a Hemoglobin level of 13.9 was noted.  In October 2011, a Hemoglobin level of 14.1 was noted.  And in August 2012, a Hemoglobin level of 13.5 was noted.

The Veteran has also been afforded four VA examinations in conjunction with her claim for an increased initial rating for anemia.  On August 1999 VA examination, the Veteran reported taking iron and prenatal vitamins for anemia.  Anemia, apparently stable by history, was assessed.  

On March 2009 VA examination, the Veteran reported taking iron supplementation for her anemia.  She also stated that she felt easily fatigued and got constipated frequently as a result of the iron supplements she took.  Upon physical examination, the examiner noted that the Veteran was well-nourished and in no acute distress.  Iron-deficiency anemia currently treated with iron supplements was assessed.  A complete blood count was also ordered; upon completion, the examiner stated that "[l]abs [were[ within normal limits."  The March 2009 lab report showed a Hemoglobin level of 14.5.

On June 2010 VA examination, the Veteran reported taking iron supplements for her anemia and complained that she was easily fatigued and never felt rested.  She also complained of constipation secondary to her iron supplements.  Upon physical examination, the examiner noted that the Veteran was well-nourished and in no acute distress.  Iron-deficiency anemia was assessed.  A complete blood count was also ordered; upon completion, the examiner stated that "[l]abs [were[ within normal limits."  The June 2010 lab report showed a Hemoglobin level of 13.2.

On February 2013 VA examination, the examiner indicated that the Veteran's anemia was in remission following treatment, and currently in a "watchful waiting status."  No findings, signs, or symptoms related to anemia were noted, and the condition was not noted to impact her ability to work.

Given the above findings, wherein the Veteran was not shown to have had a Hemoglobin level of 10gm/100ml or less, for any portion of the appeal period, the Board finds that her iron deficiency anemia is adequately contemplated by the 10 percent initial rating currently assigned.  In the Veteran's March 2000 NOD, she argued that a higher rating was warranted because her Hemoglobin count fluctuated sporadically.  While the Board acknowledges that her Hemoglobin count has fluctuated throughout the appeal period, as demonstrated above, they have never fluctuated to the level of 10gm/100ml or less.  Furthermore, the VA examiners have indicated that this condition is essentially stable and in remission.

The Board does acknowledge, however, that while the Veteran's anemia is essentially asymptomatic, she is also taking iron supplements for this disability.  In Jones v. Shinseki, 26 Vet. App. 56 (2012), the Court held that a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Here, the diagnostic code for anemia does not contemplate the use of medication for treatment.  See 38 C.F.R. § 4.117, Diagnostic Code 7700.  For this reason, the Veteran's iron deficiency anemia has been assigned an initial rating of 10 percent; this rating recognizes its need for continuous treatment in the form of iron supplements.  See also September 1999 rating decision.  Notably, without consideration of the Veteran's use of iron supplements, the objective findings for her iron deficiency anemia, as outlined above, would otherwise warrant a 0 percent rating under Diagnostic Code 7700.  See 38 C.F.R. § 4.117.

Finally, Board has considered whether referral for extraschedular consideration is indicated.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Further, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

In this case, the Veteran has stated that her anemia causes her to experience fatigue and constipation secondary to her use of iron supplements.  Fatigue is contemplated by the rating schedule for iron deficiency anemia.  As for constipation, the Board notes that the Veteran is also service-connected for recurrent Giardia lamblia infection where one of her primary complaints/symptoms related to that disability is constipation (and is thus receiving compensation for that symptom under that disability code).  As the rating schedule contemplates the Veteran's disability and she does not have any additional symptoms that have not been attributed to a specific service-connected disability, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Service connection for a bilateral leg disability, claimed as legs giving out, is denied.

Service connection for a vaginal hysterectomy is granted.

An initial schedular rating of 10 percent, but no higher, for recurrent Giardia lamblia infection prior to July 25, 2008, is granted, subject to the regulations governing the payment of monetary awards.

An initial schedular rating of 30 percent, but no higher, for recurrent Giardia lamblia infection from July 25, 2008, to August 13, 2008, is granted, subject to the regulations governing payment of monetary awards.

An initial schedular rating in excess of 30 percent for recurrent Giardia lamblia infection from August 13, 2008, is denied.

An initial rating in excess of 10 percent for iron deficiency anemia is denied.






REMAND

Right ankle disability & Neck disability

The Veteran seeks service connection for a right ankle disability and a neck disability, claimed as bulging discs in the neck area.  In January 2013, the Board remanded the Veteran's claim for a VA examination to determine the nature and etiology of her right ankle and neck disabilities.  Such an examination  was conducted in February 2013.  However, a review of that report shows that the opinions rendered were not based on an accurate report of the Veteran's medical history.  

Specifically, with respect to the right ankle disability, the examiner diagnosed right sprained ankle residuals and opined that this condition was less likely than not incurred in or caused by the Veteran's claimed in-service injury.  In explanation, he stated that the Veteran's service treatment records did not document a right ankle injury, and noted that her July 1992 service separation physical examination did not show any problems with the right ankle, to include any abnormalities of the joints.  He further observed that current X-rays showed no abnormalities in the right ankle

With respect to the neck disability, the examiner stated:

Veteran has cervical spondylosis.  The military record does not show any documentation of neck injury while in service.  Veteran does not remember when the neck problem started.  In the absence of military record documentation and patients [sic] inability to remember it is not possible to answer about the onset of neck problem.  On 3/3/1989 Veteran marked NO to question of painful joints. On separation examination of [July 1992] no abnormality of neck or joints was documented.

However, as was noted in the Board's January 2013 remand, the Veteran's service treatment records show that she was seen for neck pain in June 1984, for right foot trauma in January 1984, and for ankle swelling (in an undated record).  

As the medical opinions provided in February 2013 for the Veteran's claimed right ankle disability and neck disability were not based on an accurate and complete factual background of the Veteran's medical history, the Board finds that these issues must be remanded again for a supplemental medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).

Bilateral hand and wrist disability

The Veteran also seeks service connection for a bilateral hand and wrist disability, to include carpal tunnel syndrome.  As above, this issue was remanded by the Board in January 2013 for a VA examination, which was conducted in February 2013.  The examiner diagnosed carpal tunnel syndrome and mild osteoarthritis of the first carpometacarpal joint in both hands.  He also opined that the carpal tunnel syndrome was "less likely than not" related to the Veteran's service because:

The military records do not have any documentation of carpal tunnel syndrome during active military service.  There is no documentation of wrist problems during active military service.  Veteran was diagnosed with this condition sometimes [sic] after she left the military as per her statement.  She underwent surgery for for [sic] carpal tunnel syndrome in 1998.  Her symptoms of carpal tunnel syndrome have recurred now.  On 3/3/1989 Veteran marked NO to question of painful joints.  On separation examination of [July 1993] no abnormality of joints was documented.

The Board finds this opinion to be inadequate for three reasons.  First, as was observed in the January 2013 Board remand, the Veteran's service treatment records show that she was seen for hand and wrist complaints in September 1983 and in May 1990, and the opinion does not address those findings.  Second, the opinion does not address the Veteran's contention that although carpal tunnel syndrome was not diagnosed until after service, the disability was the result of her years of service as an administrative clerk and personnel officer (see Veteran's DD 214) where she did a lot of typing.  Third, although the examiner diagnosed mild osteoarthritis of the first carpometacarpal joint in both hands, in addition to carpal tunnel syndrome, he did not provide an opinion as to whether that disability was related to the Veteran's service.  Importantly, the January 2013 Board remand instructed the examiner to provide an opinion for any current bilateral hand and/or wrist disability diagnosed during the examination.  

As the February 2013 VA examination is also inadequate with respect to the hands and wrist portion of that examination, the Veteran's claim for service connection for a bilateral hand and wrist disability is remanded for a supplemental VA medical opinion.

Right thumb fracture

The Veteran seeks a compensable initial evaluation for his service-connected residuals of a right thumb fracture.  In January 2013, the Board remanded this issue for a VA examination to establish the Veteran's current level of disability.  Specifically, the Board instructed the examiner to "consider the Veteran's subjective symptoms," and if he or she "reject[ed] the Veteran's report of symptomatology," he or she was asked to provide a reason for doing so.  

The Veteran was provided a VA examination of the hand and finger conditions in February 2013.  After a review of the report from that VA examination, the Board notes that none of the Veteran's subjective symptoms were recorded.  Furthermore, the examiner did not conduct range of motion testing, or offer an explanation as to why that test was not completed.  As the February 2013 VA examination neither comports with the Board's prior remand instructions nor provides sufficient information to allow for a proper evaluation of the Veteran's service-connected residuals of a right thumb fracture, remand is required for another VA examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).


Recurrent Giardia lamblia infection - Extraschedular rating

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111 (2008).

Although the disability picture presented by the Veteran's service-connected recurrent Giardia lamblia infection is not shown to be of such severity so as to warrant a schedular initial rating in excess of 10 percent prior to July 25, 2008, or a schedular initial rating in excess of 30 percent from that date, the record raises a question as to whether referral of the matter for extraschedular consideration is indicated.  

Specifically, on February 2013 VA examination, the Veteran was noted to have suffered from weight loss that was attributable to her service-connected disability.  Additionally, the Veteran reported during the February 2013 VA examination that she experienced exacerbations or attacks of her bowel disturbance with abdominal distress 7 or more times a year.  The examiner stated that during these periods of flare-ups where she experiences diarrhea and vomiting, she is out of function for about one week.  

In July 2015 written argument from the Veteran's representative, it was asserted that "weight loss and frequent incapacitating episodes" were not contemplated by the rating schedule, and that the flare-ups which lasted one week and occurred 7 or more times a year constituted marked interference with the Veteran's employment.

In light of the foregoing, the Board finds that additional development is necessary to obtain a clearer picture of the symptoms attributable to the Veteran's service-connected recurrent Giardia lamblia infection and its level of impact on her employability.

Accordingly, the case is REMANDED for the following actions:

1. 	Forward the Veteran's claims file (to include this remand) to the February 2013 VA examiner/opinion provider for review and an addendum medical opinion that clarifies his earlier statement and responds to the questions posed by the Board in its January 2013 remand regarding the nature and etiology of the Veteran's right ankle disability, neck disability, and bilateral hand and wrist disability (to include carpal tunnel syndrome).  Specifically, the examiner is asked to again address the following questions:

(a) Is it at least as likely as not (a 50 percent or better probability) that the Veteran's neck disability, claimed as bulging discs in the neck area, is related to his service?  In addressing this question, the examiner must discuss the service treatment record showing that the Veteran was treated for neck pain in June 1984.

(b) Is it at least as likely as not (a 50 percent or better probability) that the Veteran's right ankle disability, is related to his service?  In addressing this question, the examiner must discuss the service treatment records showing that the Veteran was treated for right foot trauma in January 1984 and for ankle swelling (in an undated record).

(c) Is it at least as likely as not (a 50 percent or better probability) that any of the Veteran's bilateral hand and/or wrist disabilities (diagnosed as bilateral carpal tunnel syndrome and mild osteoarthritis of the first carpometacarpal joint in both hands, in February 2013), are related to his service?  In addressing this question/each disability, the examiner must discuss the service treatment records showing that the Veteran was treated for hand and wrist complaints in September 1983 and in May 1990.  The examiner must also discuss the Veteran's contention that her current bilateral hand and wrist disabilities are related to her years of service as an administrative clerk and personnel officer where she did a lot of typing.  

If the February 2013 VA examiner is no longer available to review the records, or is unable to offer the opinions sought, such should be noted for the record and the Veteran's claims file forwarded to another appropriate examiner for review and a medical nexus opinion.  The opinion provider should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

2. 	Schedule the Veteran for an orthopedic and/or neurologic examination(s) to determine the current severity of her residuals of a right thumb fracture.  The claims file, including the additional records contained in the paperless claims file, must be reviewed in conjunction with the examination.  All indicated test and studies should be conducted.  

In reporting the current severity of the Veteran's residuals of a right thumb fracture, the examiner should consider the Veteran's subjective symptoms (or indicate if there are none).  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.  The examiner should also ensure to conduct all relevant range of motion testing for the Veteran's residuals of a right thumb fracture.

3. 	Arrange for development to assess the impact of the Veteran's service-connected recurrent Giardia lamblia infection on her employment.  Specifically, it should be determined (by contacting the Veteran's former/current employers for the information) how many days the Veteran has missed from work annually for the entire appeal period.  Ask the employer what were the noted reasons for any missed days.  The Veteran must assist in this matter by providing any releases necessary to obtain her employment records.

4. 	Ask the Veteran whether, at any point during the appeal period, she has been hospitalized for her recurrent Giardia lamblia infection, and to identify any treatment providers whose records might corroborate that she missed time from work due to her service-connected disability.  With the Veteran's cooperation (i.e., in providing any necessary releases) records should be obtained of any hospitalizations for her recurrent Giardia lamblia infection, and of any treatment records showing orders to not work or symptoms precluding employment from the identified sources.  The Veteran should also be advised to submit any additional evidence she may have of factors warranting extraschedular consideration.

5. 	After completion of the above development, undertake any additional development deemed necessary.  Then, readjudicate the matters of entitlement to service connection for a right ankle disability, a neck disability, a bilateral hand and wrist disability; entitlement to an increased rating for residuals of a right thumb fracture; and whether referral of the claim for an increased rating for recurrent Giardia lamblia infection on an extraschedular basis is indicated.  

Regarding the request for an extraschedular rating for recurrent Giardia lamblia infection, the following guidance is provided:

1) The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  During this step, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.

2) If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "{governing norms."  (38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization")).

3) If this analysis reveals that the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for a determination of whether, to accord justice, this Veteran's disability picture requires the assignment of an extraschedular rating.

If any of the above determinations remain unfavorable to the Veteran, the AOJ should issue an appropriate SSOC and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


